Detailed Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending; claims 1, 3 and 20 are independent.

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.

Claims 1-20 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-20 prior U.S. Patent No. 11,314,693 (App. No.: 2019/0286617). This is a statutory double patenting rejection.

1. A computer system for automated estimation of relationships among a plurality of data elements, the system comprising:
a data receiver configured to receive one or more input data sets including the plurality of data elements, the one or more input data sets including a set of data records C;
a classifier engine computer processor configured to: 
establish one or more linkage relations among data records in the set of data records C, the one or more linkage relations maintained as an adjacency matrix data structure on a non-transitory computer memory;
extend the one or more linkage relations into equivalence relations, updating the adjacency matrix data structure; and 
generate an output data set by transforming the set of data records C using at least the adjacency matrix data structure, the output data set compressed relative to the set of data records C;
wherein the equivalence relations include ≞, and                                 
                                    
                                        
                                            D
                                        
                                        
                                            1
                                        
                                    
                                
                             and                                 
                                    
                                        
                                            D
                                        
                                        
                                            2
                                        
                                    
                                
                             are defined as subsets of data records in the set of data records C, and the one or more equivalence relations are used to partition the set of data records C into one or more partitions for generating the output data set, the output data set generated by transforming the set of data records C in accordance to the one or more partitions;
wherein the equivalence relations includes the relation:
given two sets of data sets                                 
                                    
                                        
                                            D
                                        
                                        
                                            1
                                        
                                    
                                
                             and                                 
                                    
                                        
                                            D
                                        
                                        
                                            2
                                        
                                    
                                
                            , a transitive equivalence relation                                 
                                    ≞
                                
                             on                                 
                                    
                                        
                                            D
                                        
                                        
                                            1
                                        
                                    
                                
                            , and a set function                                 
                                    f
                                    :
                                    
                                        
                                            D
                                        
                                        
                                            1
                                        
                                    
                                    →
                                    
                                        
                                            D
                                        
                                        
                                            2
                                        
                                    
                                
                             such that                                 
                                    
                                        
                                            D
                                        
                                        
                                            1
                                        
                                    
                                    ≞
                                    
                                        
                                            D
                                        
                                        
                                            2
                                        
                                    
                                
                             implies                                 
                                    f
                                    
                                        
                                            
                                                
                                                    D
                                                
                                                
                                                    1
                                                
                                            
                                        
                                    
                                    =
                                    f
                                    (
                                    
                                        
                                            D
                                        
                                        
                                            2
                                        
                                    
                                    )
                                
                             then induced functions are provided:
                                
                                    
                                        
                                            π
                                            :
                                            D
                                        
                                        
                                            1
                                        
                                    
                                    →
                                    
                                        
                                            
                                                
                                                    D
                                                
                                                
                                                    1
                                                
                                            
                                        
                                        
                                            ≞
                                        
                                    
                                
                             and                                 
                                    
                                        
                                            f
                                        
                                        
                                            ≞
                                        
                                    
                                    :
                                    
                                        
                                            
                                                
                                                    D
                                                
                                                
                                                    1
                                                
                                            
                                        
                                        
                                            ≞
                                        
                                    
                                    →
                                    
                                        
                                            D
                                        
                                        
                                            2
                                        
                                    
                                
                             such that                                 
                                    f
                                    =
                                    
                                        
                                            f
                                        
                                        
                                            ≞
                                        
                                    
                                    π
                                
                            :

    PNG
    media_image1.png
    129
    143
    media_image1.png
    Greyscale
.

1. A computer system for automated estimation of relationships among a plurality of data elements, the system comprising:
a data receiver configured to receive one or more input data sets including the plurality of data elements, the one or more input data sets including a set of data records C;
a classifier engine computer processor configured to: 
establish one or more linkage relations among data records in the set of data records C, the one or more linkage relations maintained as an adjacency matrix data structure on a non-transitory computer memory;
extend the one or more linkage relations into equivalence relations, updating the adjacency matrix data structure; and 
generate an output data set by transforming the set of data records C using at least the adjacency matrix data structure, the output data set compressed relative to the set of data records C;
wherein the equivalence relations include ≞, and                                 
                                    
                                        
                                            D
                                        
                                        
                                            1
                                        
                                    
                                
                             and                                 
                                    
                                        
                                            D
                                        
                                        
                                            2
                                        
                                    
                                
                             are defined as subsets of data records in the set of data records C, and the one or more equivalence relations are used to partition the set of data records C into one or more partitions for generating the output data set, the output data set generated by transforming the set of data records C in accordance to the one or more partitions;
wherein the equivalence relations includes the relation:
given two sets of data sets                                 
                                    
                                        
                                            D
                                        
                                        
                                            1
                                        
                                    
                                
                             and                                 
                                    
                                        
                                            D
                                        
                                        
                                            2
                                        
                                    
                                
                            , a transitive equivalence relation                                 
                                    ≞
                                
                             on                                 
                                    
                                        
                                            D
                                        
                                        
                                            1
                                        
                                    
                                
                            , and a set function                                 
                                    f
                                    :
                                    
                                        
                                            D
                                        
                                        
                                            1
                                        
                                    
                                    →
                                    
                                        
                                            D
                                        
                                        
                                            2
                                        
                                    
                                
                             such that                                 
                                    
                                        
                                            D
                                        
                                        
                                            1
                                        
                                    
                                    ≞
                                    
                                        
                                            D
                                        
                                        
                                            2
                                        
                                    
                                
                             implies                                 
                                    f
                                    
                                        
                                            
                                                
                                                    D
                                                
                                                
                                                    1
                                                
                                            
                                        
                                    
                                    =
                                    f
                                    (
                                    
                                        
                                            D
                                        
                                        
                                            2
                                        
                                    
                                    )
                                
                             then induced functions are provided:
                                
                                    
                                        
                                            π
                                            :
                                            D
                                        
                                        
                                            1
                                        
                                    
                                    →
                                    
                                        
                                            
                                                
                                                    D
                                                
                                                
                                                    1
                                                
                                            
                                        
                                        
                                            ≞
                                        
                                    
                                
                             and                                 
                                    
                                        
                                            f
                                        
                                        
                                            ≞
                                        
                                    
                                    :
                                    
                                        
                                            
                                                
                                                    D
                                                
                                                
                                                    1
                                                
                                            
                                        
                                        
                                            ≞
                                        
                                    
                                    →
                                    
                                        
                                            D
                                        
                                        
                                            2
                                        
                                    
                                
                             such that                                 
                                    f
                                    =
                                    
                                        
                                            f
                                        
                                        
                                            ≞
                                        
                                    
                                    π
                                
                            :

    PNG
    media_image1.png
    129
    143
    media_image1.png
    Greyscale
.
2
2
3
3
4
4
5
5
6
6
7
7
8
8
9
9
10
10
11
11
12
12
13
13
14
14
15
15
16
16
17
17
18
18
19
19
20
20



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHSEN ALMANI whose telephone number is (571)270-7722.  The examiner can normally be reached on M-F, 9:00 to 5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on (571)270-1006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. 
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MOHSEN ALMANI/
Primary Examiner, Art Unit 2159